Name: Commission Regulation (EEC) No 2023/92 of 20 July 1992 fixing for the 1992/93 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 92 Official Journal of the European Communities No L 207/11 COMMISSION REGULATION (EEC) No 2023/92 of 20 July 1992 fixing for the 1992/93 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; whereas, in respect of tomato concen ­ trates, preserved whole peeled and unpeeled tomatoes and tomate juice, trends in the volume and prices of imports must be taken into consideration ; whereas, according to the logic of the system of thresholds, at this stage the level of aid can only be fixed provisionally ; Whereas, in accordance with Articles 118 and 304 of the Act of Accession, production aid and the common minimum price are applicable in Spain and Portugal from the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products and Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 989/84 of 31 March 1984 introducing a system of guarantee thre ­ sholds for certain processed fruit and vegetable products (3), as amended by Regulation (EEC) No 1 755/92 (4), fixes a guarantee threshold for 1992/93 marketing year equivalent to a quantity of processed tomato products corresponding to 6 596 787 tonnes of fresh tomatoes ; Whereas Council Regulation (EEC) No 1206/90 f5), as amended by Regulation (EEC) No 2202/90 (6), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of the minimum price applying during the previous marketing year, the move ­ ment of basic prices in the fruit and vegetable sector and the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; whereas, under the final subpara ­ graph of Article 4 ( 1 ) of the above Regulation, from the 1992/93 marketing year, the minimum price to be paid to the producer is to be adjusted according to the soluble dry weight content of the raw material used in the production of tomato concentrate , juice and flakes ; Whereas Commission Regulation (EEC) No 2022/92 Q lays down the detailed rules of application for the payment of the minimum price to the producer for certain tomatoes on the basis of the soluble dry-weight content ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production HAS ADOPTED THIS REGULATION : Article 1 For the 1992/93 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for the products listed in Annex I ; and (b) the provisional level of production aid referred to in Article 5 of the same Regulation for the products listed in Annex II shall be as set out in the said Annexes . Article 2 Where processing takes place outside the Member State in which the produce was grown, that Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 49, 27. 2. 1986, p. 1 . ( 2) OJ No L 166, 20. 6 . 1992, p. 5 . (3) OJ No L 103 , 16 . 4. 1984, p. 19 . (4) OJ No L 180, 1 . 7. 1992, p. 25 . 0 OJ No L 119, 11 . 5 . 1990, p. 74. ( «) OJ No L 201 , 31 . 7 . 1990, p. 4. I7) See page 9 of this Official Journal . No L 207/12 Official Journal of the European Communities 23 . 7 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Minimum price to be paid to producers Product ECU/ 100 kg net, ex-producer Tomatoes intended for the manufacture of : (a) tomato concentrate and juice with a soluble dry weight content of between 4,8 % and 5,4 % 8,896 (') (b) preserved whole peeled and unpeeled tomatoes or frozen whole peeled tomatoes :  the San Marzano variety 14,727  the Roma and similar varieties 11,330 (c) preserved non-whole peeled and unpeeled tomatoes and non-whole frozen peeled tomatoes 8,896 (d) tomato flakes with a soluble dry weight content of between 4,8 % and 5,4 % 11,330 (') (') These prices are rectified by :  5 % if the soluble dry weight content is less than 4,8 % but is 4 % or more ; 4- 5 % if the soluble dry weight content is more than 5,4 % . 23 . 7. 92 Official Journal of the European Communities No L 207/ 13 ANNEX II Production aid Product ECU/ 100 kg net 1 . Tomato concentrates with a dry weight content of 28 % , or more but less than 30 % 29,289 2. Preserved whole peeled tomatoes in tomato juice : (a) of the San Marzano variety 10,531 (b) of the Roma and similar varieties 7,427 3. Preserved whole peeled tomatoes of the Roma and similar varieties in water 6,313 4. Preserved whole unpeeled tomatoes of the Roma and similar varie ­ ties 5,199 5. Frozen whole peeled tomatoes (a) of the San Marzano varieties 10,531 (b) of the Roma and similar varieties 7,427 6. Preserved peeled tomatoes, non-whole or in pieces &gt; 7. Preserved unpeeled tomatoes, non-whole or in pieces II  º 5,199 8 . Non-whole frozen peeled tomatoes j 9. Tomato flakes 97,462 10. Tomato juice with a dry weight content of 7 % or more but less than 12 % : (a) with a dry weight content of 7 % or more but less than 8 % 7,574 (b) with a dry weight content of 8 % or more but less than 10 % 9,089 (c) with a dry weight content of 10 % or more 11,110 11 . Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 % or more 6,060 (b) with a dry weight content of 4,5 % or more but less than 5 % 4,797